UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to 333-128077 (Commission file number) MARINE GROWTH VENTURES, INC. (Exact name of small business issuer as specified in its charter) Delaware 20-0890800 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1818 N. Farwell Ave Milwaukee, WI 53202 (Address of principal executive offices) (414) 283-2620 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by a check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X ]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X ]No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[X ]No[ ] Indicate by a check mark whether the registrant is (check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of September 30, 2011 – 21,839,500 shares of common stock. 1 MARINE GROWTH VENTURES, INC. FORM 10-Q QUARTERLY PERIOD ENDED SEPTEMBER 30, 2011 TABLE OF CONTENTS PART 1 FINANCIAL STATEMENTS 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of September 30, 2011 (Unaudited) 4 and December 31, 2010 (Audited) Condensed Consolidated Statements of Operations for the Three And Nine 5 Months Ended September 30, 2011 and 2010 (Unaudited) Consolidated Statements of Cash Flows for the Nine Months Ended 6 September 30, 2011 and 2010 (Unaudited) Notes to Condensed Consolidated Financial Statements as of September 30, 2011 7 (Unaudited) Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls andProcedures 14 PART II OTHER INFORMATION 15 Item 1. Legal Proceedings 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds17 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Removed and Reserved 15 Item 5. Other Information 15 Item 6. Exhibits
